DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20,22,23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        In claim 1, line 14, it is not clear what applicant refers to as “a data path identifier”. Does it refers to as an identifier to identify data path between the UE and the first cellular network?
        In claim 12, line 15, it is not clear what applicant refers to as “an additional data path identifier”. Does it refers to as an identifier to identify data path between the UE and the first cellular network? Same rejection is applied to claim 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20,22,23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,091,160. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are transparently found in the U.S. Pat. # 10,091,160. The comparison between the instant application claims and the patent claims is as follows:
The instant application claim 1 is as follows:
1. A method of controlling a wireless access gateway (WAG), the WAG interconnecting at least one non-cellular network and at least one cellular network in an at least one-to-many relationship, wherein each non-cellular network allocates IP addresses for use across a domain of the respective non-cellular network and each cellular network allocates IP addresses for use across a domain of the respective cellular network, the method comprising: a WAG receiving a first IP address for a User Equipment (UE) from a first cellular network, the first IP address being allocated by the first cellular network for use across the domain of the first cellular network; the WAG allocating a second IP address for the UE and sending the second IP address to a first non-cellular network, the second IP address being different from the first IP address and being for use across the domain of the first non-cellular network; and the WAG translating between the first and second IP addresses for the UE based on a data path identifier.

The patent claim 1 is as follows:
1. A method of controlling a wireless access gateway (WAG) the WAG interconnecting a non-cellular network and a cellular network, wherein a User Equipment (UE) is positioned within the non-cellular network, the method comprising: a WAG receiving a first internet protocol (IP) address for a UE, the first IP address being allocated by and received from a first cellular network; the WAG allocating a second IP address for the UE, wherein the WAG allocates the second IP address from an IP address range dedicated to a first non-cellular network; the WAG sending the second IP address to the first non-cellular network; and the WAG defining a routing rule including the first and second IP addresses for the UE, the routing rule for routing traffic on a data path between the UE and the first cellular network.
The instant application claim 12 is as follows:
12.A device adapted to interconnect at least one non-cellular network and at least one cellular network in an at least one-to-many relationship, wherein each non- cellular network allocates IP addresses for use across a domain of the respective non-cellular network and each cellular network allocates IP addresses for use across a domain of the respective cellular network, the device comprising: a communications interface adapted to receive a first IP address for a User Equipment (UE) from a first cellular network, the first IP address being allocated by the first cellular network for use across the domain of the first cellular network; and a processor adapted to allocate a second IP address for the UE, the second IP address being different from the first IP address and being for use across the domain of the first non- cellular network, wherein the communications interface is further adapted to send the second IP address to the first non-cellular network, and the processor is further adapted to create a 
The patent claim 12 is as follows:
12. A wireless access gateway adapted to interconnect a non-cellular network and a cellular network, wherein a User Equipment (UE) is positioned within the non-cellular network, the wireless access gateway comprising: a first communications interface adapted to receive a first internet protocol (IP) address for a UE, the first IP address being allocated by and received from a first cellular network; a processor adapted to allocate a second IP address for the UE and create a routing rule including the first and second IP addresses for the UE; and a second communications interface adapted to send the first IP address to a first non-cellular network, wherein the processor allocates the second IP address for the UE from a pool of IP addresses dedicated to the first non-cellular network, the routing rule for routing traffic on a data path between the UE and the first cellular network.
The instant application claim 23 is as follows:
23. A wireless network comprising: a device adapted to interconnect at least one non-cellular network and at least one cellular network in an at least one-to-many relationship, wherein each non-cellular network allocates IP addresses for use across a domain of the respective non-cellular network and each cellular network allocates IP addresses for use across a domain of the respective cellular network, the device comprising: a communications interface adapted to receive a first IP address for a User Equipment (UE) from a first cellular network, the first IP address being allocated by the first cellular network for use across the domain of the first cellular network, and a processor adapted to allocate a second IP address for the UE, the second IP address being different from the first IP address and being for use across the domain of the first non-cellular network, wherein the communications interface is further adapted to send the second IP address to the first non-cellular network, and the processor is further adapted to create a translation rule to translate between the first and second IP addresses for the UE based on an additional data path identifier.
The patent claim 23 is as follows:
23. A wireless network comprising: a wireless access gateway comprising: a first communications interface adapted to receive a first internet protocol (IP) address for a User Equipment (UE) positioned within a non-cellular network, the first IP address being allocated by and received from a first cellular network; a processor adapted to allocate a second IP address for the UE and create a routing rule including the first and second IP addresses for the UE; and a second communications interface adapted to send the first IP address to a first non-cellular network, wherein the processor allocates the second IP address for the UE from a pool of IP addresses dedicated to the first non-cellular network, the routing rule for routing traffic on a data path between the UE and the first cellular network.
The limitations of claims 2-11 of instant application correspond to patent claims 2-11.
The limitations of claims 13-20,22 of instant application correspond to patent claims 13-22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416